DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
The following is Office Action on the merits in response to the communication
received on 8/16/21.

Claim status:
Amended claims: none
Canceled claims: none
Added New claims: none
Pending claims: 1-14

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: database module, plurality of core modules, user goal selection module, data display module in claim 1, and user action module in claim 2 and data aggregator module in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 are rejected under 35 U.S.C. § 101 because the claimed invention because the claimed invention is not directed to statutory subject matter.  Specifically, the invention of claims 1-14 is directed to an abstract idea without significantly more. Independent claim 1 is directed to a system.  Therefore on its face, claim 1 is directed to a statutory category of invention under Step 1 of the 2019 PEG.  However claim 1 is also directed to an abstract idea without significantly more, under Step 2A (Prong One and Prong Two) and Step 2B of the 2019 PEG, which is a judicial exception to 35 U.S.C. 101, as detailed below.  Using the language of independent claim 1 to illustrate the claim recites the limitations of, (i) collecting, storing, and linking data associated with financial performance of a user account; (ii) running a plurality of core modules (iii) to display a progressive series of images for an action element representing the financial performance of the user monetary account, (iv) to allow a user to set a financial goal for the monetary account in numerical value; (v) to present a graphical representation of financial performance of the financial goal in view of current status of the monetary account.  In other words, the claim provides an investor feedback system to graphically display and track financial performance, by digitally presenting and displaying value of monetary or investment accounts, for example, through the use of non-monetary objects under the broadest reasonable interpretation covers organizing human activity specifically commercial or legal interactions: legal obligations, but for the recitation of generic computers. 
That is, other than reciting an investor feedback system, a single general user interface, a computer, a computer readable storage device, a database module, a central processing unit, a plurality of core modules, a user goal selection module, a data display module, nothing in the claim precludes the steps from being directed to organizing human activity specifically commercial or legal interactions: legal obligations.  If a claim limitation under its BRI, covers methods of organizing human activity but for the recitation of generic computer components, then the limitations fall within the “methods of organizing human activity” grouping of abstract ideas.  Therefore, claim 1 recites an abstract idea under Step 2A Prong One of the Revised Patent Subject Matter Eligibility Guidance 84 Fed.Reg 50 (“2019 PEG”).
This “methods of organizing human activity” is not integrated into a practical application under Step 2A prong Two of the 2019 PEG.  In particular claim 1 recites the following additional elements of, an investor feedback system, a single general user interface, a computer, a computer readable storage device, a database module, a central processing unit, a plurality of core modules, a user goal selection module, a data display module.
The investor feedback system, single general user interface, computer, computer readable storage device, database module, central processing unit, plurality of core modules, user goal selection module, data display module are recited at a high-level or generality (i.e. as a generic computer performing generic computer functions) such that, they amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a graphical user interface) (see MPEP 2106.05(h).  Accordingly these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The claims are directed to an abstract idea.
Under Step 2B of the 2019 PEG independent claim 1 does not include additional elements that are sufficient to amount to significantly more than the abstract idea.  The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using an investor feedback system, a single general user interface, a computer, a computer readable storage device, a database module, a central processing unit, a plurality of core modules, a user goal selection module, a data display module, collecting, storing, and linking data associated with financial performance of a user account; running a plurality of core modules to display a progressive series of images for an action element representing the financial performance of the user monetary account, to allow a user to set a financial goal for the monetary account in numerical value; to present a graphical representation of financial performance of the financial goal in view of current status of the monetary account, amounts to generally linking the use of the judicial exception to a particular technological environment or field of use (i.e. a graphical user interface).  The claims are not patent eligible.
The dependent claims have been given the full two part analysis including analyzing the additional limitations both individually and in combination.  The Dependent claim(s) when analyzed both individually and in combination are also held to be patent ineligible under 35 U.S.C. 101 because for the same reasoning as above and the additional recited limitation(s) fail to establish that the claim(s) are not directed to an abstract idea.  The additional limitations of the dependent claim(s) when considered individually do not amount to significantly more than the abstract idea.  Claims 2-14 merely further explain the abstract idea.
When viewed individually the additional limitations do not amount to a claim as a whole that is significantly more than the abstract idea.  Accordingly claims 1-14 are ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2 and 5-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sowder (U.S. Pub. No. 2014/0067634).

With respect to claim 1:
Sowder teaches:
An investor feedback system, comprising: a single general user interface; and a computer connected to the single general user interface and having: a computer readable storage device having a database module for collecting, storing, and linking data associated with financial performance of a user account (“FIG. 2 illustrates a financial goal selection page 200 that may be displayed on a user device …. The financial goal selection page 200 includes a goal setting tab 202 that allows a user to create financial goal visualizations in a create section 204 of the goal setting tab 202. The create section 204 includes an education financial goal selector 206, a vacation financial goal selector 208, and a product financial goal selector 210” (Sowder Pgh. [0026]) and “The user devices 1202, financial goal visualization system provider device 1204, payment service provider device 1206, and account provider devices 1208 may each include one or more processors, memories, and other appropriate components for executing instructions” Sowder Pgh. [0077]);
a central processing unit connected to the single general user interface and the computer readable storage device, and running a plurality of core modules to display a progressive series of images for an action element representing the financial performance of the user monetary account (“As a result, the system and method of the present disclosure provides a visual way to approach the problem of saving for financial goals, as a user may associate subsets of images with different financial goals, and the user will be presented with an image selected from those subsets that allows the user to visualize the status of each financial goal and their progress toward them” (Sowder Pgh. [0022]) and “In the embodiment of the method 100 described below, account providers provide users with user accounts, and a user may use the user accounts to fund payments for purchases made from a payee” (Sowder Pgh. [0023]) and “The user devices 1202, financial goal visualization system provider device 1204, payment service provider device 1206, and account provider devices 1208 may each include one or more processors, memories, and other appropriate components for executing instructions” (Sowder Pgh. [0077]) and “In one embodiment, the toolbar application may display a user interface in connection with the browser application” Sowder Pgh. [0082]);
the plurality of core modules include: a user goal selection module configured to allow a user to set a financial goal for the monetary account in numerical value; and a data display module configured to present a graphical representation of financial performance of the financial goal in view of current status of the monetary account (“As a result, the system and method of the present disclosure provides a visual way to approach the problem of saving for financial goals, as a user may associate subsets of images with different financial goals, and the user will be presented with an image selected from those subsets that allows the user to visualize the status of each financial goal and their progress toward them” (Sowder Pgh. [0022]) and “In the embodiment of the method 100 described below, account providers provide users with user accounts, and a user may use the user accounts to fund payments for purchases made from a payee” Sowder Pgh. [0023]).

With respect to claim 2:
Sowder teaches:
further comprising a user action module configured to customize of the graphical representation by selecting an action element consisting of a progressive series of images related to a single graphical form (“As a result, the system and method of the present disclosure provides a visual way to approach the problem of saving for financial goals, as a user may associate subsets of images with different financial goals, and the user will be presented with an image selected from those subsets that allows the user to visualize the status of each financial goal and their progress toward them” Sowder Pgh. [0022]).

With respect to claim 5:
Sowder teaches:
further comprising a data aggregator module configured to gather a real-time value of a user's financial account information related to performance of the monetary account in view of the financial goal (“As a result, the system and method of the present disclosure provides a visual way to approach the problem of saving for financial goals, as a user may associate subsets of images with different financial goals, and the user will be presented with an image selected from those subsets that allows the user to visualize the status of each financial goal and their progress toward them” (Sowder Pgh. [0022]) and “In the embodiment of the method 100 described below, account providers provide users with user accounts, and a user may use the user accounts to fund payments for purchases made from a payee” Sowder Pgh. [0023]).

With respect to claim 6:
Sowder teaches:
wherein the data aggregator module communicates with a third party financial institution to receive the real-time value of the user's financial account information (“The financial goal selection page 200 is illustrated, as well as other pages of the website of the illustrated embodiment, as being provided by a payment service provider and associated with a user account” Sowder Pgh. [0026]).

With respect to claim 7:
Sowder teaches:
wherein the data aggregator module gathers the real-time value of a user's financial account information periodically (“As a result, the system and method of the present disclosure provides a visual way to approach the problem of saving for financial goals, as a user may associate subsets of images with different financial goals, and the user will be presented with an image selected from those subsets that allows the user to visualize the status of each financial goal and their progress toward them” (Sowder Pgh. [0022]) and “In the embodiment of the method 100 described below, account providers provide users with user accounts, and a user may use the user accounts to fund payments for purchases made from a payee” Sowder Pgh. [0023]).

With respect to claim 8:
Sowder teaches:
further comprising a graphical conversion module to convert real-time value of the user's financial account information into a selected image of progressive series of images in view progression of the financial goal (“As a result, the system and method of the present disclosure provides a visual way to approach the problem of saving for financial goals, as a user may associate subsets of images with different financial goals, and the user will be presented with an image selected from those subsets that allows the user to visualize the status of each financial goal and their progress toward them” (Sowder Pgh. [0022]) and “In the embodiment of the method 100 described below, account providers provide users with user accounts, and a user may use the user accounts to fund payments for purchases made from a payee” Sowder Pgh. [0023]).

With respect to claim 9:
Sowder teaches:
wherein the graphical conversion determines a current percentage of progression of the financial goal (“Furthermore, images may visually “fill up” (e.g., portions of the image may be visible based on a percentage of the amount saved towards achieving their related financial goal” Sowder Pgh. [0066]).

With respect to claim 10:
Sowder teaches:
wherein the graphical conversion determines the current percentage of progression of the financial goal in view of a previous status of progression (“Furthermore, images may visually “fill up” (e.g., portions of the image may be visible based on a percentage of the amount saved towards achieving their related financial goal” Sowder Pgh. [0066]).

With respect to claim 11:
Sowder teaches:
wherein the data display module provides an animation of the progressive series of images up to the current percentage progression of the financial goal in view of a previous status of progression (“In an embodiment, images may be provided as storyboards that fill up with images, or have images taken off the storyboard, depending on the spending behavior of the user” (Sowder Pgh. [0022]) and “other visual indications of the users failure to be on track for that financial goal may be provided such as, for example, visually removing the image by providing an animation of the image being moved into a trash can icon” Sowder Pgh. [0067]).

With respect to claim 12:
Sowder teaches:
wherein the data display module includes congratulatory or encouraging messaging upon display of the graphical representation (“The education financial goal savings plan page 400 includes a recommended savings plan 402 that, in the illustrated embodiment, may include a savings plan to allow the user to send two children to the desired high school desired university” Sowder Pgh. [0037]).

With respect to claim 13:
Sowder teaches:
wherein the data display module the graphical representation is accompanied by audible commentary (“For example, audio, video, animations and/or other media may be associated with financial goals and financial goals statuses” Sowder Pgh. [0075]).

With respect to claim 14:
Sowder teaches:
wherein the monetary account may be a plurality of financial accounts (“In the embodiment of the method 100 described below, account providers provide users with user accounts, and a user may use the user accounts to fund payments for purchases made from a payee” Sowder Pgh. [0023]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sowder (U.S. Pub. No. 2014/0067634), in view of Gazit (U.S. Pub. No. 2021/0381022).

With respect to claim 3:
Sowder in view of Gazit teaches:
wherein the graphical form is a multicellular organism and the progressive series of images shows growth or decay of the multicellular organism (“In more specific embodiments, a decrease or inhibition of growth or viability indicates toxicity of the accumulated metabolite in the yeast cell or in the cell, unicellular organism, multicellular organism or mammal of the validation means described herein” Gazit Pgh. [0408]).

It would have been obvious to one of ordinary skill of the art to have modified Sowder’s teachings to incorporate Gazit’s teachings, in order to “measure growth or viability of the cell” Gazit Pgh. [0408].

With respect to claim 4:
Sowder in view of Gazit teaches:
wherein the graphical form is a tangle item and the progressive series of images shows addition or destruction of the tangible item (“In more specific embodiments, a decrease or inhibition of growth or viability indicates toxicity of the accumulated metabolite in the yeast cell or in the cell, unicellular organism, multicellular organism or mammal of the validation means described herein” Gazit Pgh. [0408]).

It would have been obvious to one of ordinary skill of the art to have modified Sowder’s teachings to incorporate Gazit’s teachings, in order to “measure growth or viability of the cell” Gazit Pgh. [0408].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLA HUDSON whose telephone number is (571)272-1063. The examiner can normally be reached M-F 9:30 a.m. - 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bennett Sigmond can be reached on (303) 297-4411. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.H./Examiner, Art Unit 3694                                                                                                                                                                                                        

/BENNETT M SIGMOND/Supervisory Patent Examiner, Art Unit 3694